Citation Nr: 1548678	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 22, 2009, and in excess of 50 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1956 and from June 1957 to April 1958.

These matters come before the Board of Veterans' Appeals (Board) from January 2004, February 2005 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The January 2004 rating decision confirmed and continued a previously denied service connection claim for a right arm disability.  The February 2005 rating decision denied service connection for a right knee condition, a lower back condition, a right shoulder condition and PTSD.  In October 2012, the RO granted service connection for PTSD and assigned a 30 percent initial rating which was increased to 50 percent effective December 22, 2009.   

In June 2009, the Veteran testified before the undersigned Veterans' Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

In September 2009, the Board remanded the claims and, in pertinent part, found that new and material evidence had been received sufficient to reopen the Veteran's service connection claim for a right arm disability.  In a December 2012 decision, the Board denied service connection for a right arm disability, a right knee disability, a low back disability and a right shoulder disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2013, remanded the case for re-adjudication pursuant to a Joint Motion for Remand.

In January 2014, the Board remanded the claims for consideration of evidence submitted directly to the Board without a waiver of initial RO consideration.  The remand instructed consideration of evidence submitted in December 2013 and any other relevant evidence submitted since the April 2013 supplemental statement of the case.  The RO reconsidered the claims, to include the most recent evidence, in a November 2014 supplemental statement of the case.  Now, the case is back before the Board for further review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran currently has posttraumatic arthritis in his right arm, right knee and right shoulder.

2.  The fact that the Veteran was physically assaulted in service is conceded, although service treatment records were destroyed in a 1973 fire; the Veteran is service connected for PTSD based on the occurrence of this assault and the Veteran claims he was stabbed in the right arm and hit about the legs and arms with a baseball bat.

3.  Private medical evidence suggests it is at least as likely as not that the arthritis in the Veteran's right arm, right knee and right shoulder were caused by trauma sustained during the in-service assault.

4.  Resolving reasonable doubt in the Veteran's favor, arthritis had onset in the Veteran's right arm, right knee and right shoulder during service.

5.  Prior to December 22, 2009, the Veteran's PTSD was manifested by such symptoms as anxiety, chronic sleep impairment, depressed mood, suspiciousness, flashbacks, intrusive memories, isolation, feelings of detachment from others, hyper startle, anxiety and irritability/anger;  more severe symptoms such as panic attacks, impaired abstract thinking, obsessional rituals, illogical speech, spatial disorientation or near continuous panic were not shown; total occupational and social impairment was not shown.

6.  As of October 5, 2015, the Veteran's PTSD was manifested by such symptoms as obsessional rituals, illogical speech, near-continuous panic or depression; more serious symptoms demonstrating total social impairment such as gross impairment in thought processes, grossly inappropriate behavior, or persistent danger of hurting self or others have not been shown at any time during the appeal period.

7.  As of October 5, 2015, the Veteran met the schedular requirements for entitlement to a TDIU and the evidence suitably demonstrates that the Veteran is precluded, by reason of his service-connected disabilities, from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, arthritis of the right arm was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

2.  Resolving reasonable doubt in favor of the Veteran, arthritis of the right knee was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, arthritis of the right shoulder was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

4.  The criteria for an initial disability rating of 50 percent (but no higher) for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

5.  As of October 5, 2015, the criteria for a disability rating of 70 percent (but no higher) for service-connected PTSD were met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

6.  As of October 5, 2015, the criteria for entitlement to a TDIU were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran's service treatment records (STRs) are unavailable and presumed lost in a fire at the National Personnel Records Center (NPRC) in St. Louis in July 1973.  In cases where STRs are unavailable, VA has a "heightened" duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Further, in cases where a claimant's records have been lost or destroyed, VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Notably, the Veteran's service connection claims are being granted and the benefit of the doubt rule has been liberally applied.

The Veteran's claim of entitlement to an evaluation in excess of 30 percent for PTSD prior to December 22, 2009 arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For an increased-compensation claim that does not stem from an initial grant of benefits, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided the necessary information in a January 2015 statement of the case (SOC).  The RO outlined the criteria considered for rating mental health disabilities pursuant to the VA Schedule for Rating Disabilities.  The Board finds that the RO satisfied the duty to notify and that additional notice would not be of benefit to the Veteran.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, the RO associated the Veteran's VA treatment records and all available private treatment records with the claims file.  There is no indication that there is outstanding evidence that has yet to be obtained.  The Veteran was afforded a VA examination in December 2009.  This examination included review of the claims file and interview of the Veteran.  The record also contains an independent psychiatric review conducted in October 2015 and treatment records between 2003 and 2014 regarding treatment he sought for his psychiatric concerns.

The Board finds that no additional RO action to further develop the record in connection with these claims, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II. Entitlement to Service Connection

The Veteran asserts that all of his claimed conditions stem from being physically assaulted by unknown attackers while on active duty with the Air Force in 1958.  Although there is no medical evidence of the attack or the Veteran's treatment for his injuries because the Veteran's service treatment records were lost due to fire, lay evidence from witnesses support the Veteran's contention that he was injured in 1958.  The Veteran submitted statements from individuals who visited him at the hospital while he recuperated.  See R.E.W.'s October 2002 statement, T.O's February 2004 statement, A.W.'s August 2004 statement.  The Veteran is service connected for PTSD based on the occurrence of the assault.   It was determined that it was at least as likely as not that the assault occurred with witnesses to the hospitalization.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

There are some available treatment records from the Veteran's service in the Marine Corp between June and November 1956.  These records do not demonstrate any disability of the upper or lower extremities.

Here, an injury during the Veteran's period of service with the Air Force is conceded.  The question becomes whether the injury in service caused or is related to the current diagnoses the Veteran has today.

Post-service records include evidence that the Veteran had surgery on his right knee as early as 1960.  See R.A.E.'s July 2013 Statement (indicating she and her husband drove the Veteran home from the hospital).  A medical record dated in June 1975 included an x-ray of the right elbow.  It was noted that marginal spur was present adjacent to the radius articular surface; it was concluded the elbow injury was "most likely traumatic in origin."  The evidence also indicated that the Veteran underwent a radial head resection, removal of exostosis and transfer of the ulnar nerve of the right arm in June 1976.  A radiology report dated in September 2004 indicated that the Veteran had tricompartmental mid-to-moderate degenerative  joint disease and suspected small ventral radiopaque foreign bodies in the right knee.  In a September 2007 private treatment record, Dr. B.S. identified internal derangement and osteoarthritis in the Veteran's right shoulder.  A December 2007 record indicated tears, medial and lateral meniscus, with tricompartmental, osteoarthritis, moderate to advanced in the right knee.  A May 2008 MRI of the right knee showed late-stage degeneration of the lateral joint compartment with marked narrowing of the articular cartilage, bone-on-bone and adjacent bone marrow edema and large osteophytes at the margins of the lateral femerol condyle and tibial plateau.  Late-state degenerative changes of the medial and lateral compartments were listed as the impression, along with moderate joint effusion and mild degenerative changes of the patellofemoral compartment.  A radiologist diagnosed prominent degenerative joint disease particularly at the medial and patellofemoral joints.  An MRI of the right shoulder dated in October 2009 showed severe arthritic destruction of the glemohumeral joint with loss of articular cartilage.  In February 2009, the Veteran underwent a MRI of the right shoulder.  Severe glenohumeral and AC joint arthropathy with significant interval progression were noted.  It was indicated there was virtual obliteration of the glenohumeral joint with extensive bone remodeling and spur formation including prominent superior excrescence resulting in focal supraspinatus tendon angulation.

At his June 2009 hearing, the Veteran explained that during service he befriended several "American Negroes" and as a result of this friendship, he suffered an assault.  The Veteran reported he was stabbed in the right arm.  In addition, he was hit with a baseball bat in the legs, arms and head.  He indicated he was kicked in the groin and side. He stated he was hospitalized "for a while" and was put on light duty thereafter.  He indicated that he asked for a transfer off the base and he was informed that his only option was to sign a discharge.  He related that after he signed the discharge, he got into a lot of "civilian trouble."  He indicated he was put in prison and that he could not deal with life.  He indicated he was currently being treated for PTSD and osteoarthritis in his "whole body."  The Veteran also explained that evidence in the file indicating that he had injured his right arm in a prison riot in Iowa was inaccurate and he had no physical injury during the riot.  He stressed that the necessity for surgery on his right arm in 1975 was due to injury sustained during service.

In December 2009, the Veteran underwent a VA examination of his joints.  Based on a statement made by the Veteran in a 1968 letter seeking to reenlist in the Marine Corps that he was "strong healthy and able", the examiner opined that it was less likely than not that his right arm, right knee, low back and shoulder disabilities were caused by or a result of physical assault that occurred in the service.  The examiner rationalized that there was no evidence of disability within 10 years after the assault.  The examiner stated: "While it is at least as likely as not the assault occurred with witnesses to the hospitalization, there is no evidence of ongoing condition."

In an August 2011 statement, Dr. B.S. considered the Veteran's allegation that he injured his upper extremities in the 1950s during an assault during service.  He identified osteoarthritis in the right arm.  When asked by the Veteran if it was possible that the osteoarthritis was caused by his injuries in the 1950s, Dr. B.S. indicated that "yes" it was possible.
  
In the September 2011 Progress Note, Mr. C.A.L., PA-C and Dr. E.M. stated:

[The Veteran] is a known patient of ours who complains of multiple joint pains.  [The Veteran] has provided us with multiple medical records.  The preponderance of the medical info provided by [the Veteran] appears to be related to his current symptomatic condition.  It appears that the traumatic arthritis he suffers from is related to previous injuries which have been documented while in the armed services.  His claims are consistent with posttraumatic arthritis.

In December 2012, the Board considered the record, to include the Veteran's statement that he was "strong, healthy and able" in 1968.  The Board also considered that at the time of admission for a radial head resection, removal of exostosis and transfer of the ulnar nerve of the right arm in June 1976, the Veteran indicated that he had injured his right arm approximately one year prior during a prison cell riot.  The Board afforded weight to the VA examiner's opinion in December 2009 and found that the only evidence linking the Veteran's current disabilities to service were his own statements.  The Board found that, as a lay person, the Veteran was competent and credible to report that he experienced pain during service; however, he is not competent to provide an opinion as to the etiology of his current disorders.

In a May 2013 Joint Motion for Remand, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its determination that the only evidence relating the Veteran's current disorder to his service were his own statements.  The parties pointed to the statement from Dr. B.S. dated in August 2011 discussing the in-service assault and that it was possible that the osteoarthritis the Veteran currently has today was "caused from [his] injuries in the 1950s".  In addition, the parties cited to the September 2011 Progress Note.
In July 2013, Dr. E.M. submitted another statement in support of the Veteran's claim, stating:

[The Veteran] is a known patient of mine who suffers from posttraumatic osteoarthritis. He has provided me with information about his past orthopedic medical issues, which included past orthopedic surgeries, dating all the way back to 1960 for his right knee. He has told me about being assaulted in 1958 and all of the injuries that he reports happened with this assault. I have also read the complete claims file and agree with the documentation in the reports provided by the numerous medical facilities including Dr. C. from the Prescott VA, Dr. S., Orthopedics Kingman, AZ, and the physicians at the University Of Iowa Medical Center who first diagnosed [the Veteran's] posttraumatic arthritis in 1975.

It is my opinion that [the Veteran] meets the criteria for posttraumatic osteoarthritis and it is at least as likely as not that it is a results [sic] of the injuries he sustained while in the Air Force.

In October 2013, Dr. S. mentioned that he had treated both of the Veterans knees surgically in the past for arthritic issues.  The Veteran asked Dr. S. if it was possible that his symptoms were caused from injuries in the Air Force back in the 1950s.  The doctor recognized that the Veteran was 17 years old at the time of the assault and that "research has shown that repeated trauma such as what the patient encountered where there was a forced inappropriate motion to any joint/ligament can and will lead to traumatic osteoarthritis."    The doctor further explained that such disability "appears to be and is treated like degenerative osteoarthritis."  He indicated that following review of the claim file, it was his medical opinion that "the trauma [the Veteran] sustained at a young age is as likely as not the cause for his osteoarthritis and severity of symptoms."
Following a Board remand for consideration of the new evidence submitted without wavier of RO consideration, the RO continued denial of the claims in a November 2014 supplemental statement of the case.  

In October 2015, the Veteran's representative stressed that the Veteran's involvement in the traumatic assault is established by virtue of his service-connected PTSD.  In addition, he argued that the previous VA medical opinion was based on "several fallacies", to include that there was evidence of arm pain "much closer to discharge than 10 years" and that the Veteran was not, in fact, in "excellent" health in 1968 as evidenced by a suicide attempt a few weeks later. See August 2013 Statement in Support of Claim.  

Along with this statement, the Veteran's representative submitted a statement from Mr. J.N., P.A.  Initial consideration by the RO was waived.  Mr. J.N. indicated that he reviewed portions of the Veteran's medical records for the "purpose of evaluating his claim for service-connected infirmity and subsequent sequelae."  Mr. J.N. summarized the evidence and agreed with Dr. B.S.'s position that "trauma to a joint predisposes it to the development of osteoarthritis . . ."  He agreed with Dr. B.S., Dr. E.M. and Mr. C.L. that the Veteran's "current debility is completely consistent with posttraumatic arthritis."  

Upon consideration of the entirety of the record, the Board finds that the evidence is at least in equipoise as to whether the documented arthritis in the Veteran's right arm, right shoulder and right knee is at least as likely as not related to the assault he sustained in the service.  For a claim to be denied, the preponderance of the evidence must be against it and that is not the case here. 38 U.S.C.A. § 5107(b). As such, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for arthritis in the right arm, right shoulder and right knee.

III.  Entitlement to Increased Ratings for PTSD

The Veteran's PTSD was rated as 30 percent disabling pursuant to the provisions of 38 C.F.R. § 4.30, Diagnostic Code (DC) 9411 from April 1, 2004 to December 22, 2009.  Since December 22, 2009, the Veteran's PTSD has been rated as 50 percent disabling.  

To the extent that the Veteran's representative appealed the effective date for the grant of service connection for PTSD in the July 2013 notice of disagreement, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  It further provides an exception to the general rule if an application for disability compensation is received within one year from discharge or release from service, the effective date of an award of disability compensation shall be the day following the date of the Veteran's discharge or release from service. 38 U.S.C.A. § 5110(b)(1) .  Here, the effective date for service connection cannot be earlier than the Veteran's claim which was received by the VA on April 1, 2004.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Under DC 9411, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411 (2015).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

 A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

VA treatment records indicate the Veteran initially sought treatment for PTSD in October 2003.  He described the assault he experienced in service and reported having felt worthless since the incident occurred.  He stated that he sometimes felt depressed, but not every day.  He indicated difficulties sleeping and endorsed other PTSD symptoms, to include flashbacks, intrusive memories, isolation, feelings of detachment from others, hyper startle, anxiety and irritability/anger.  He denied current suicidal or homicidal ideation.  He also denied experiencing hallucinations.  He denied previous psychiatric treatment and noted that his symptoms were worse in the past.  The Veteran received a diagnosis of chronic PTSD and a GAF score of 50 was assigned.  The Veteran sought follow up treatment in November 2003.  He stated he was "doing okay" and continued to be "somewhat anxious."  The Veteran's wife explained that he has easily startled.  He was noted to be alert and oriented x 3.  It was noted he was restless, but quickly relaxed.  No evidence of thought disorder was noted and his memory and cognition appeared to be intact.  In January 2004, a treatment provider noted the Veteran appeared to be experiencing a moderate level of PTSD.  He was assigned a GAF score of 53.  In June 2004, it was noted the Veteran was psychiatrically stable, was not a risk to himself or others and was free of auditory/visual hallucinations.  

Treatment records dated in early 2006 indicate "some bad dreams" and that the Veteran startled easily and did not like anyone behind him.  He reported recurrent and intrusive distressing recollections of the assault sometimes several times a day.  He indicated experiencing nightmares and flashbacks.  It was indicated the Veteran had difficulty falling or staying asleep and that he sometimes had periods of irritability.  He was noted to be oriented, pleasant and cooperative.  There was no evidence of psychomotor agitation noted.  His speech was noted to be linear, concise, articulate and goal directed and there was no evidence of a thought disorder.  The Veteran noted his memory was "pretty good" and his cognition was noted to be intact with fair judgment.  He denied homicidal ideation and suicidal ideation since his attempt in 1968.  A GAF score of 46 was assigned.  

In March 2007, the Veteran canceled his appointment and did not make a follow-up appointment.  It is unclear whether the Veteran pursued any psychiatric treatment thereafter.

At his December 2009 VA examination, the Veteran stated that he had many friends, and that he and his wife enjoyed visiting with them and socializing together.  He reported that he had always made friends wherever he was even when in prison.  He indicated he first married in 1972 and had a daughter with whom he had a good relationship.  He indicated he married his current wife in 1984 and they had no children, although they had a good relationship.  The Veteran explained that he no longer worked and had a lot of pain related to his joints and back.  He indicated that he used to experience more anxiety and intrusive thoughts, but that at that time, "he was not frequently bothered by many symptoms."  He did indicate a history of suicide and admitted having "a somewhat poor opinion of himself."  It was indicated the Veteran had difficulties with sleep primarily related to pain, but that he did have some nightmares, which, he reported had decreased in the last few years.  Panic attacks, ritualistic behavior, suicidal thoughts, and homicidal thoughts were denied.  The Veteran's impulse control was noted to be good and he demonstrated the ability to maintain personal hygiene.  A GAF score of 60 was assigned.  It was noted the Veteran had a fair to good prognosis and that he had emotional support and had a positive response to medication and the few therapy sessions he had taken part in.  The examiner did not identify total occupational and social impairment due to PTSD. 

Treatment records between December 2009 and August 2014 do not demonstrate continuing psychiatric treatment nor do they demonstrate that the Veteran was taking medication for his symptomatology.

In October 2015, Dr. C.S., a clinical psychologist, provided an independent psychological review.  Initially, he summarized a good deal of the evidence in the claims file and then explained the content of a telephone interview he had with the Veteran.  

The Veteran reported having a hyper-startle response and that he could not stand anyone coming up from behind.  He indicated having nightmares of being assaulted "going back to 1958" and waking up at night in a sweat.  The Veteran reported experiencing "overwhelming anxiety."  He indicated times within the past year that he felt he was having a heart attack.  He indicated he could not be around people, is withdrawn and isolates himself.  He states he even did this with his family and had no contact with his children.  The Veteran reported being very depressed on a daily basis and began to cry.  He stated he felt guilty, although he could not identify the source of the guilt.  The Veteran noted problems concentrating and that his mind would drift from one thing to another.  He indicated being forgetful and that he would start to do something and then forget what he was doing.  He noted that he could not cook or clean for himself and that his wife would do that work around the house.  He reported having problems with impulse control. He gave an example how he would have an overwhelming urge and all of a sudden his fist and arm strike out.  He indicated almost hitting his wife and that he feels he has "unprovoked irritability" and that everything bothers him, although he does not know why.  The Veteran stated feeling like he is "just floating around" and that he has "no purpose in life."  He indicates this makes him feel depressed and he thinks about ending his life.  He indicated that he walks away from stressful situations because he cannot handle them.  He gave examples of "very minor situations that caused stress", such as when his ex-wife tells him that he has already told her something yet he continues to repeat it.  He indicated he had no hobbies.  He indicated becoming disoriented in both time and place.  He could not remember what time it is and would find himself in locations and not know how he got there.  He stated he felt numb and like he was "sleeping." He stated being unable to remember birthdays and even the names of family members.  He stated that he engaged in repetitive rituals and would wash his hands constantly until the skin dries out and splits.  He often checked to make sure the doors are locked and the lights are off.  He stated he needed to sit with his back again the wall at restaurants to ensure no one is behind him.  He indicated that he had to explain things over and over because people could not understand him.  His ex-wife told him that he "mumbles."  He also stated that he experienced visual hallucinations, to include people coming after him who are "always white" and holding baseball bats and a razor.  He reported that his anxiety would get so bad he would experience physical symptoms such as nausea, faintness and dizziness. 

Following the phone interview, Dr. C.S. assigned a GAF score of 25 and stated it was more likely than not that the Veteran's service-connected PTSD precluded all gainful occupation.

At that time he filed his claim for service connection, which was received April 1, 2004, the record reflected moderate symptoms.  Severe symptoms characterized by suicidal ideation, obsessional rituals, near-continuous panic or depression, illogical speech and spatial disorientation were not shown in the record prior to October 5, 2015, the date of Dr. C.S.'s interview with the Veteran.  The Board finds that the records supports the grant of a 50 percent initial disability rating for PTSD.  

In addition, the Board finds that the record supports an increased rating to 70 percent disabling based on the independent psychological review by Dr. C.S.. Prior to that interview, the evidence does not suggest the Veteran was seeking any sort of mental health treatment.  The Board concludes that a rating in excess of 70 percent is not warranted at any time during the appeals period because such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others were not shown. 
IV.  Extraschedular Considerations  

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's PTSD are adequately addressed by the schedular rating.  The rating schedule addresses the occupational impairment produced by the Veteran's PTSD throughout the appeal period, and provides for higher ratings for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

V.  Entitlement to a TDIU

TDIU is granted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment, i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991), consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .

Prior to this decision, the Veteran did not meet the schedular requirements necessary to grant entitlement to TDIU.  However, as of this decision, he is now service connected for additional disabilities and his disability rating for PTSD is 70 percent as of October 5, 2015.  The Board finds that the evidence does not show that the Veteran is precluded from sustaining substantially gainful employment by the arthritis in his right arm, right knee and right shoulder, although he might be limited to sedentary employment rather than manual labor.  However, as of the date of Dr. C.S.'s phone interview, the evidence shows that his PTSD symptoms "precluded all gainful occupation." 

Resolving any doubt in the Veteran's favor, TDIU is granted from October 5, 2015.


ORDER

Service connection for arthritis in the right arm is granted.
Service connection for arthritis in the right knee is granted.

Service connection for arthritis in the right shoulder is granted.

Entitlement to an initial disability rating of 50 percent (but no higher) for service-connected PTSD is granted effective April 1, 2004, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 70 percent (but no higher) for service-connected PTSD is granted effective October 5, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from October 5, 2015, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Reason for Remand: To schedule a VA examination.
 
The Veteran alleges that a current low back condition is a result of an assault that took place while he was on active duty with the Air Force in 1958.  As discussed in decision above, the evidence supports the conclusion that it is at least as likely as not that posttraumatic arthritis in the Veteran's right arm, right knee and right shoulder is related to the conceded in-service assault.  

The evidence regarding the Veteran's low back is more sparse.  At his hearing before for the Board in June 2009, the Veteran indicated he had arthritis in his "whole body".  In addition, private doctors, to include Dr. B.S. and Dr. E.M. indicated they treated the Veteran for arthritis in his joints, but mention was never made specifically of the back in those statements.  

Post-service records indicate that the Veteran had a laminectomy for a low back disorder in the early 1980s.  See J.G.'s April 2011 Statement (indicating she and her husband visited the Veteran at the hospital after back surgery in October 1982).  In recent treatment records, it is not clear whether the Veteran currently has posttraumatic arthritis in his back or some other back disability that at least as likely as not had its onset in service or is related to the in-service assault.  

The Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has a diagnosed low back disability and obtain an opinion as to its etiology. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and etiology of any diagnosed low back condition.  The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.  

The examiner should clarify the diagnosis of any current low back disability/disabilities based on examination of the Veteran and, if necessary, x-ray evidence to confirm the presence or absence of degenerative joint disease (a.k.a. arthritis).

Following review of the claims file, the examiner should render an opinion as to whether the Veteran's currently diagnosed low back condition had its onset in service or is otherwise related to service, to include a conceded physical assault that took place while the Veteran was in the Air Force in 1958 and at least as likely as not led to posttraumatic arthritis in the right arm, right knee and right shoulder.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After the above development is completed, the RO should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


